IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

DESHAWN GREEN,                        NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-2071

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed November 9, 2016.

Amended Petition for Belated Appeal -- Original Jurisdiction.

Deshawn Green, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking belated appeal is denied on the merits.

WOLF, BILBREY, and M.K. THOMAS, JJ., CONCUR.